DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted July 14, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 21-38 are currently pending.

Response to Arguments
2.	Applicant’s arguments have been fully considered, but are moot in view of the new ground(s) of rejection set forth below.

Drawings
3.	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 21, 25, 26, 29, 30, 35, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, respectively, of U.S. Patent No. 11,063,807. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations of the instant application are anticipated by and/or obvious variants of the respective claims.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	Claims 21, 26, 30, 35, and all dependent thereon, are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s specification fails to adequately describe: (1) wherein an LTF sequence identifies a STA; and (2) STA determination according to the sequence and a buffer message.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claims 21-23, 26-28, 30-32, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0026928 (hereinafter “Gong”), in view of U.S. Publication No. 2013/0286959 (hereinafter “Lou”), and in further view of either U.S. Publication No. 2013/0003583 (hereinafter “Landstrom”) or U.S. Publication No. 2014/0126399 (hereinafter “Damnjanovic”).

Regarding claim 21, 26, 30, and 35: Gong teaches a method for uplink multiuser data transmission, the method comprising: 
sending, by an access point (AP), indication information to multiple stations (STAs), wherein the indication information indicates that the multiple STAs send one or more requests for uplink data transmission (See, e.g., [0011]-[0018]; note the notification functionality, group action frame, and/or poll frame sent by the AP.); 
receiving, by the AP, the one or more [communications] from the multiple STAs and one or more buffer messages from the multiple STAs (See, e.g., figures 1-2, [0013]-[0018]; note UL messages and information on buffered traffic), 
wherein each of the one or more requests comprises a sequence identifying a STA among the multiple STAs, wherein the sequence is a long training field (LTF) section (See, e.g., figures 1-2, [0015]-[0018]), and 
wherein each of the one or more buffer messages indicates an amount of to-be-sent data at the associated STA (See, e.g., [0013]); and 
determining, by the AP and according to the sequence and the one or more buffer messages, one or more STAs from the multiple STAs for the uplink data transmission (See, e.g., figures 1-2, [0013]-[0018]). 
	Gong may teach, imply, and/or inherently include wherein the STA(s) send request(s), but this feature is not explicitly stated. Nevertheless, Lou teaches a system that overlaps many of the teachings of Gong (See, e.g., [0210], [0217]-[0228] and [0261]-[0263]; note the AP indication), as well as this feature (See, e.g., [0210], [0217]-[0228], [0235], and/or [0315]; note received requests). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Lou, such as the signaling functionality, within the system of Gong, in order to improve spectral utilization efficiency.
Gong modified by Lou does not explicitly state wherein the amount of to-be-sent data at each of the one or more STAs reaches a threshold. However, Landstrom also teaches a system the overlaps many of the teachings of Gong (See, e.g., [0010]-[0012]), and additionally teaches wherein the amount of to-be-sent data at each of the one or more STAs reaches a threshold (See, e.g., [0054]-[0056]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Landstrom, such as the signaling and/or threshold functionality, within the system of Gong modified by Lou, in order to prioritize traffic.
Alternatively to Landstrom, Damnjanovic teaches wherein the amount of to-be-sent data at each of the one or more STAs reaches a threshold (See, e.g., [0009], [0044], and [0092]; note also requesting functionality). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Damnjanovic, such as the signaling and/or threshold functionality, within the system of Gong modified by Lou, in order to prioritize traffic.
The rationale set forth above regarding the method of claim 21 is applicable to the method, device, and station of claims 26, 30, and 35, respectively.

Regarding claims 22, 27, 31, and 36: Gong modified by Lou, and Landstrom or Damnjanovic, further teaches wherein the indication information comprises information about an uplink modulation and coding scheme (MCS) or a number of space-time streams (See, e.g., Gong: [0011], [0016]-[0018].).
The rationale set forth above regarding the method of claim 22 is applicable to the method, device, and station of claims 27, 31, and 36, respectively.

Regarding claims 23, 28, 32, and 37: Gong modified by Lou, and Landstrom or Damnjanovic, further teaches wherein the information about the uplink MCS includes a maximum value of the uplink MCS, and the information about the number of SS includes a maximum number of space-time streams (See, e.g., Gong: [0011]-[0015].).
The rationale set forth above regarding the method of claim 23 is applicable to the method, device, and station of claims 28, 32, and 37, respectively.

13.	Claims 24, 25, 29, 33, 34, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Gong, in view of Lou, in further view of either Landstrom or Damnjanovic, and in further view of U.S. Patent No. 8,842,614 (hereinafter “Liu”).

Regarding claims 24 and 33: Gong modified by Lou, and Landstrom or Damnjanovic further teaches forming, by the AP, receiving beams for channels associated with the channel estimations; and receiving, by the AP, uplink data from the first and second STAs, using the receiving beams (See, e.g., Damnjanovic: [0114], [0124], [0190], and/or [0263].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to apply the beamforming functionality of Lou within the system of Gong modified by Lou, in order to improve spectrum utilization.
Alternatively, Liu teaches forming, by the AP, receiving beams for channels associated with the channel estimations; and receiving, by the AP, uplink data from the first and second STAs, using the receiving beams (See, e.g., col. 9, lines 14-31.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Liu, such as the beam forming functionality, within the system of Gong modified by Lou, and Landstrom or Damnjanovic, in order to increase gain.
The rationale set forth above regarding the method of claim 24 is applicable to the device of claim 33.

Regarding claims 25 and 34: Gong modified by Lou, Landstrom or Damnjanovic, and Liu further teaches wherein there is a short interframe space (SIFS) between sending the indication information and receiving the uplink data (See, e.g., Liu: col. 13, 8-9; col 12, lines 55-58.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate short interframe spacing, as discussed in Liu, in order to account for required device processing time.
The rationale set forth above regarding the method of claim 25 is applicable to the device of claim 34.

Regarding claims 29 and 38: Gong modified by Lou, Landstrom or Damnjanovic substantially teaches the method as set forth above regarding claim 26, but does not explicitly state wherein there is a short interframe space (SIFS) between sending the indication information and receiving the uplink data. However, this feature is taught by Liu (See, e.g., col. 13, 8-9; col 12, lines 55-58.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Liu, such as short interframe spacing, within the system of Gong modified by Lou, Landstrom or Damnjanovic, in order to account for required device processing time.
The rationale set forth above regarding the method of claim 29 is applicable to the device of claim 38.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476